Title: To George Washington from Alexander Hamilton, 17 April 1794
From: Hamilton, Alexander
To: Washington, George


          
            Treasy Dept. April 17. 1794.
          
          The Secy of the Treasury presents his respects to the President of the U.S. &
            encloses herewith the draft of a Passport, requested by mister Hammond for a vessel
            intended by him to be dispatched to Halifax, and which the Secretary understood from the
            Secy of State was to be granted by the President.
        